Citation Nr: 1641979	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an initial compensable evaluation for irritable bowel syndrome prior to August 6, 2012; a rating in excess of 10 percent from August 6, 2012; and a rating in excess of 30 percent from July 20, 2015. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1988 and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran indicated that he wanted a hearing at a local VA office before a member of the Board.  In May 2016, the RO sent the Veteran a letter indicating that he was scheduled for a video conference hearing on June 2, 2016.  The Veteran did not report for that hearing.  A May 2016 Report of General Information shows that the Veteran contacted VA and indicated that he will be out of town on the date of the June 2016 hearing.  The Veteran requested that the hearing be rescheduled.  To date, the Veteran's hearing has not been rescheduled.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




